Citation Nr: 1628403	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The September 2011 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for depression and PTSD.  This decision was confirmed and continued in an August 2012 rating decision.  A notice of disagreement was received in March 2012, a statement of the case was issued in March 2012, and a substantive appeal was received in April 2012.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of this hearing was prepared and associated with the claims file.

In October 2014, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for PTSD and remanded the claim of entitlement to service connection for an acquired psychiatric disability for additional development.  The Board again remanded this issue in November 2015, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, anxiety disorder, and adjustment disorder.  The Veteran reported his multiple in-service stressors, to include witnessing a fellow soldiers being struck on the side of his head by the boom of a front end loader during a Rapid Runway Repair exercise, that he believes have resulted in a current psychiatric disability.  

The Board originally remanded this claim in October 2014 in order to attempt to verify a reported stressor involving a fatal injury to a fellow servicemember and to obtain an etiology opinion.  As documented in a June 2015 memorandum, the Appeals Management Center (AMC) was unable to verify the reported stressor.  

A June 2015 VA examination report diagnoses unspecified depressive disorder, cannabis use disorder, and alcohol use disorder.  The Veteran reported that his alcohol use disorder was in remission.  The examiner found that the Veteran does not satisfy the DSM-5 criteria for a PTSD diagnosis.  In relevant part, the examiner opined that it is less likely than not that the Veteran's cannabis use disorder and unspecified depressive disorder had their onset during active duty service or are related to any in service disease, event, or injury.

The Board's November 2015 remand found that the opinion that was provided in the June 2015 VA examination report was inadequate because it contained no rationale.  Therefore the case was remanded in order to obtain an addendum opinion.  

The resulting January 2016 VA addendum opinion addresses the PTSD diagnosis, but another remand is required in order to address the cannabis use disorder and unspecified depressive disorder claims.  Specifically, the Board requires an explanation for the examiner's June 2015 opinion that the cannabis use disorder and unspecified depressive disorder diagnoses are not at least as likely as not related to service.

While this case is on remand, the AOJ should obtain any outstanding copies of the Veteran's VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding copies of the Veteran's VA medical records and associate these records with the claims file.

2.  Following completion of the above, send the claims file to the physician who authored the June 2015 examination report and January 2016 addendum to obtain an addendum opinion.  Following review of the claims file, the examiner should respond to the following:

Please provide a fully articulated medical rationale for the opinion that the Veteran's cannabis use disorder and unspecified depressive disorder are not at least as likely as not related to service.

The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

If the June 2015 VA examiner is not available, send this claims file to another qualified examiner for review.  That examiner should provide an etiology opinion with respect to whether any current acquired psychiatric disability, to include cannabis use disorder and unspecified depressive disorder, is at least as likely as not (a 50 percent probability or greater) related to service.

A fully articulated medical rationale should be provided for any opinion that is offered.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


